UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):December 9, 2011 Altair Nanotechnologies Inc. (Exact Name of Registrant as Specified in its Charter) Canada 1-12497 33-1084375 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 204 Edison Way Reno, NV (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (775) 858-3750 N/A (Former name, former address, and formal fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Termination of Employment of Stephen Balogh Effective as of December 9, 2011, Stephen Balogh voluntarily terminated his employment as Vice President Human Resources of Altair Nanotechnologies Inc. (the “Company”). Under the terms of his employment agreement, Mr. Balogh is not entitled to severance payments as a result of such voluntary termination.The Company anticipates that Mr. Balogh will provide human resources consulting services on a part time basis during the one-year period following the termination.In connection with such consulting services, Mr. Balogh will be paid a monthly retainer of $5,000 and charge $100 per hour. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Altair Nanotechnologies Inc. Dated:December 15, 2011 By: /s/H. Frank Gibbard H. Frank Gibbard, President and CEO
